CURREY, C. J.
This action was brought to recover damages for trespasses alleged to have been committed by the defendant’s sheep on the lands of the plaintiff in the county of Sonoma. The defendant by answer denied the allegations of the complaint and further specially pleaded an. accord and satisfaction. The cause was tried before a jury, who rendered a verdict for the plaintiff in the sum of two hundred and fifty dollars, upon which judgment was entered. A motion for a new trial was made in due time and the same was overruled. There was much evidence given by the parties respectively on the trial, and from an examination of it we cannot say the verdict was not warranted by it.
The first section of the act passed in 1862, entitled “An act to restrict the herding of sheep in certain counties of this state” (Laws 1862, p. 490), reads as follows: “It shall not be lawful for any person or persons owning or having charge of any sheep within the counties of Mendocino, Lake, Sonoma and Marin, to herd the same or permit them to be herded on the land or possessory claims of other than the land or possessory claims of the owners or herders of such sheep.” There was evidence before the jury from which they could properly find that the defendant permitted his sheep to be herded on the plaintiff’s land, and the question was fairly submitted to the jury for their determination and also as to the amount of damage which the plaintiff sustained by reason of the trespasses.
We are of opinion the several questions of law raised on behalf of the defendant are not well taken, and that the judgment should be affirmed.
Judgment affirmed.
We concur: Sanderson, J.; Rhodes, J.; Shatter, J.; Sawyer, J.